Case 8:19-ap-01097-TA   Doc 44 Filed 09/30/19 Entered 09/30/19 11:23:18   Desc
                         Main Document    Page 1 of 7
Case 8:19-ap-01097-TA   Doc 44 Filed 09/30/19 Entered 09/30/19 11:23:18   Desc
                         Main Document    Page 2 of 7
Case 8:19-ap-01097-TA   Doc 44 Filed 09/30/19 Entered 09/30/19 11:23:18   Desc
                         Main Document    Page 3 of 7
Case 8:19-ap-01097-TA   Doc 44 Filed 09/30/19 Entered 09/30/19 11:23:18   Desc
                         Main Document    Page 4 of 7
Case 8:19-ap-01097-TA   Doc 44 Filed 09/30/19 Entered 09/30/19 11:23:18   Desc
                         Main Document    Page 5 of 7
Case 8:19-ap-01097-TA   Doc 44 Filed 09/30/19 Entered 09/30/19 11:23:18   Desc
                         Main Document    Page 6 of 7
Case 8:19-ap-01097-TA   Doc 44 Filed 09/30/19 Entered 09/30/19 11:23:18   Desc
                         Main Document    Page 7 of 7
